Citation Nr: 1429868	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.  

2.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim to establish service connection for a right knee disability.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include panic disorder and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2011 rating decisions by the Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2014, the Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge (VLJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, due to technical difficulties, a written transcript of the March 2014 videoconference hearing cannot be produced.  Therefore, the Board contacted the Veteran in May 2014 and offered him the opportunity for an additional hearing.  In a June 2014 response, the Veteran indicated that he wished to participate in another videoconference hearing.  Consequently, this case must be remanded in order to schedule the requested hearing, as scheduling of such a hearing is within the province of the RO.  See 38 C.F.R. § 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

The AOJ must place the Veteran's name on the docket for a videoconference hearing at the RO before the Board, according to the date of his request for such a hearing.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



